       Case 1:19-cv-04466-LMM Document 25 Filed 11/21/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DmSION


TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR, KEVIN JACOBS and FEIONA
DUPREE, individually and on behalf
of all others similarly situated,
                                                    CWIL ACTION NO.
                                                    l:i9-CV-4466-LMM
       Plaintiffs,

V.



PUBLIX SUPERMARKETS, INC.,


       Defendant.

                                      ORDER

      This case comes before the Court on Plaintiffs' October 21, 2019 Motion for

Leave to File Second Amended Complaint. Dkt. No. [16]. Defendant does not

oppose that Motion, Dkt. No. [20], so Plaintiffs' Motion for Leave to File Second

Amended Complaint [16] is GRANTED as unopposed.

      Defendant argues the Court should moot Plaintiffs' pending Motion for

Equitable Tolling if it grants Plaintiffs' IMotion to Amend. Id. (citing Dkt. No.

[14]). Since Defendant raises an identical mootness argument in response to

Plaintiffs' Motion for Equitable Tolling, see DM. No. [23] at 15, the Court will

address mootness when it rules on that IMotion.
 Case 1:19-cv-04466-LMM Document 25 Filed 11/21/19 Page 2 of 2




IT IS SO ORDERED this 2istday of November, 2019.


                              jum ffijj^J^
                            Leigh JVlartin May
                            United States District Judge
